 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JEFFERY LEE MOURNING,                               Case No. 3:18-cv-02245-WQH-RBM
     Inmate Booking No. 1814430,
12
                                        Plaintiff,       ORDER DISMISSING ACTION FOR
13                                                       FAILING TO PROSECUTE IN
                         vs.                             COMPLIANCE WITH COURT
14
                                                         ORDER
15
     WILLIAM GORE; SECURUS
16   TELEPHONE CO.; JOHN & JANE
17   DOES 1 THROUGH 10,
18                                  Defendants.
19
20
21         The matter before the Court is the Motion to Dismiss Plaintiff’s Complaint filed by
22   Defendant William Gore. ECF No. 17.
23   I.    Procedural History
24         On September 26, 2018, Plaintiff Jeffery Lee Mourning, while formerly housed at
25   the George Bailey Detention Facility (“GBDF”) located in San Diego, California, and
26   proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983. See Compl.,
27   ECF No. 1. On January 3, 2019, the Court granted Plaintiff leave to proceed in forma
28   pauperis (“IFP”) and directed the United States Marshal Service (“USMS”) to effect
                                                     1
                                                                           3:18-cv-02245-WQH-RBM
 1   service of the Complaint on the named Defendants. See ECF No. 3. On February 13, 2019,
 2   Plaintiff filed a “Motion Pursuant to Amend.” ECF No. 8. On February 20, 2019, United
 3   States Magistrate Judge Ruth Bermudez Montenegro construed this as a motion seeking
 4   leave to file an amended pleading and issued a Report and Recommendation
 5   recommending Plaintiff’s Motion be granted. See ECF No. 12 at 12. On April 25, 2019,
 6   this Court adopted Magistrate Judge Montenegro’s Report and Recommendation and
 7   informed Plaintiff that he “shall file an amended complaint, complete in itself without
 8   reference to the superseded pleading, within thirty days of the entry of this Order.” ECF
 9   No. 14 at 2.
10         To date, Plaintiff has failed to amend and has not asked for an extension of time in
11   which to do so. On August 5, 2019, Defendant William Gore filed a Motion to Dismiss
12   Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure 41(b). ECF No. 17.
13   II.   Defendant’s Motion
14         Federal Rule of Civil Procedure 41(b) states, in part, that if a plaintiff “fails to
15   prosecute or to comply with these rules or a court order, a defendant may move to dismiss
16   the action or any claim against it.” The Ninth Circuit has held that where a “plaintiff has
17   not filed an amended complaint after being given leave to do so and has not notified the
18   court of his intention not to file an amended complaint,” the Court may “deem the dismissal
19   to be for failure to comply with a court order” pursuant to Rule 41(b). Harris v. Mangum,
20   863 F.3d 1133, 1142 (9th Cir. 2017).
21         In this case, Plaintiff had thirty (30) days from the date the Court filed the April 25,
22   2019, Order to file his amended pleading. Plaintiff has not filed anything with this Court
23   since February 13, 2019. See ECF No. 10. On September 20, 2019, the Court’s briefing
24   schedule was returned to the Court “undeliverable” with the notation “out of custody.”
25   ECF No. 19. “The failure of the plaintiff eventually to respond to the court’s ultimatum–
26   either by amending the complaint or by indicating to the court that [he] will not do so–is
27   properly met with the sanction of a Rule 41(b) dismissal.” Edwards v. Marin Park, 356
28   F.3d 1058, 1065 (9th Cir. 2004).
                                                   2
                                                                              3:18-cv-02245-WQH-RBM
 1   III.   Conclusion and Order
 2          Defendant Gore’s Motion to Dismiss is GRANTED. This civil action is
 3   DISMISSED in its entirety without prejudice based on Plaintiff’s failure to prosecute
 4   pursuant to Federal Rule of Civil Procedure 41(b) in compliance with the Court’s April 25,
 5   2019, Order. The Clerk of Court is directed to close the file.
 6          IT IS SO ORDERED.
 7    Dated: October 30, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                                                                           3:18-cv-02245-WQH-RBM
